IN THE UNITED STATES BANKRUPTCY COURT
FCR THE WESTERN DISTRICT OF TEXAS

SAN ANTONIO DIVISION
IN RE: §
§
CAMERON LAMARR BURRELL, sR. § CASE No. 18-52274-Cag
§
DEBToR § cHAPTER 7

MOTION FOR RELIEF FROM STAY AND WAIVER OF
30-DAY HEARING REOUIREMEN'I' PURSUANT TO 11 U.S.C. 362(€)

TO rI`HE HONORABLE U. S. BANKRUPTCY IUDGE:

Santander Consumer USA lnc. (”Santander”) moves the Court for an order for relief from
the automatic stay and alternatively for adequate protection and in support thereof makes the
following allegations

l.
Carneron Larnarr Burrell, Sr. (”Debtor") filed a petition under Chapter 7 of the Banl<ruptcy
Code on Septernber 28, 2018.
II.
On May 9, 2015, Debtor executed a Retail lnstallrnent Contract (”Contract”) payable to
Santander in the principal sum Of $36,596.12.
lll.

As security for the Contract, Debtor granted to Santander a lien on that one certain 2014
DODGE RAM VIN: 3C6TR5DT7EG270356 ("Vehicle"). Santander's lien on the Vehicle is
perfected by a notation on the Texas Certificate of Title.

IV.

The Debtor is past due for the February 23, 2017 through September 23, 2018 payments for

a total amount past due of $17,272.50 and is therefore in default The payoff on the Contract as of

October 15, 2018 is $21,793.65.

 

V.

By reason of the past due status of the Contract, cause exists to terminate the stay

pursuant to 11 U.S.C. 362(d)(1).
VI.

Alternatively, in the event the Court finds good cause not to vacate the automatic stay,

Santander requests adequate protection.

WHEREFORE, Santander prays:

1. For an order granting relief from the automatic stay of 11 U.S.C., Section 362(a) of

the Banl<ruptcy Code in accordance With 11 U.S.C. Section 362(d)(1);

2. For an order Waiving the stay under Banl<ruptcy Rule 4001(a)(3);
3. Alternatively for adequate protection; and
4. Such other and further relief as is to the Court just and proper.

DATED this 23 day of October, 2018.
Respectfully submitted,

HALEY & OLSON, P.C.

By/§%%£W»

Blal<e Rasner

Attomeyfor Santander Consumer USA Inc.
100 N. Ritchie Road, Suite 200

Waco, Texas 76712

Telephone: (254) 776-3336

Fax: (254) 776-6823

Bar Card No. 16555700

Email: brasner@halevolson.com

CERTIFICATE OF SERVICE

I certify that on Octoberzz, 2018 a true and correct copy of the above and foregoing Was
served upon the following parties via electronic means as listed on the court's ECF noticing
system or by regular first class mail:

Cameron Lamarr Burrell, Sr.- Pro Se
Debtor

8302 ]aybrool<

Converse, TX 78109

]ohnny W Thomas
Chapter 7 Trustee

St Paul Square

1153 E Cornrnerce

San Antonio, TX 78205

Kirl< A. SchWartZ

Attorneyfor Nationstar Mortgage LLC d/b/a Mr. Cooper
SHAPIRO SCHWARTZ, LLP

13105 Northwest Freeway, Suite 1200

Houston, TX 77040

Don Stecl<er
Attorneyfor Bexar County
LINEBARGER GOGGAN BLAIR & SAMPSON, LLP

711 Navarro Street, Ste 300
/ j /QW¢..~

San Antonio, TX 78205
Blal<e Rasner

 

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE WESTERN DISTRICT OF TEXAS

sAN ANToNIo DIVISION

IN RE; §
§

CAMERON LAMARR BURRELL, sR. § cAsE No. 18-52274-Cag
§

DEBToR § cHAPTER7

SUMMARY OP EXHIBITS

Exhibit A Retail Installment Contract dated May 9, 2015, in the original principal sum of
$36,596.12; and

E)<hibit B Texas Certificate of Title dated ]une 24, 2015.

EXHIBIT A

 

cAnmax® RETA|L lNSTALLMENT CONTRA_(;|'_

 

 

 

- _ ¢i- - _ Contract Nurnber_ Contract Date May §§ 2015
sgi|ar CarMax Auio Superstores, inc. 11880 lH 35 NORTH _ SAN ANTON|O lTX 78233
Name Address Zip Code
Buyer CAMERON LAMARR BURRELL 8323 NORCREST DR. CONVERSE, TX 78109
Name Address Zip Code
Co-Buyer
Name Adciress Zip Codo

Tiia Buyer is referred to as “you" or “your`. The Seiler is referred to as "we" or "ue'. This contract may be transferred by the Selter.

Promlsa To Pay. The credit price is shown below ns the “tolat Sa|a Prii'.e". The “Cash Price" is also shown beiow, You agree to pay us the Amoui\t Financedi
Finance Charga, and any other charges in this contract You agree to make payments according to the Payment Schedu|e in this contractl lt more then one
person signs as Buyer, you agree to keep all the promises in this contract even iithe others do not

 

 

 

 

 

 

 

 

 

 

 

 

ANNuAL F|NANCE Amount Total of Payments Totai Sa|e Price
pERC ENTAGE CHARGE Financed The amount you will have The total cost cl your
The douar amount me The amount cf med“ paid alter you have mode purchase on credil,
§§:0§ 01 am C(ed“ as crad“wm am you- provided m you or on all payments as scheduled including your
a yeany met your hamm downpayment of
$ 1.133.48
1800 % $_2_3\9._5__1-56 e_ $ 36 596.12 s eo,s¢;Lea $~_.§lém___e__
e.
e means an estimate
Your Payment Schedute will be:
Number of Payments l An'iount of Payments l When Payments are Due
.4__..~~,..~~,4.7.2 .. . . t l s 840_._94 l Monlhltr,_liesineps_t_d_iin}§izgt§i__._

 

 

 

Securlty. We will have a security interest in the motor vehicle being Prapayrnent. ll you pay ali that you owe earty. you will not have to pay a
purchased penalty

Lata charge lt we do not receive your entire payment within 15 days Add|tlunal information. Soe this document lor more inlormetion about
after it is due. you will pay a late charge of 5% ol the scheduled nonpayment default. security interests.and any required repayment in tull
payment before the scheduled dete.

 

 

 

 

 

 

 

 

Optionai GAF Watvar Agreumont (GAF contracl). A [TEMlZA
GAP contracl is a debt cancellation agreemenl. lt is not
required to obtain credit and will not be provided unless you
sign below and agree to pay the extra charge. Ttie charge
lor a GAP contract is in item 0.5. Voi.ir GAP contract ls a
part of this Contract. See your GAF' contract lor details on
the protection il orovides.

Terrn 4 N/A (ln months)

WE WlLi. CANCEL CERTAlN AMOUNTS YOU OWE
UNDER THtS CONTRACT lN THE CASE OF A TOTAL
LOSS OR THEFT OF THE VEHlCLE AS STATED |N THE
GAF’ CONTRACT. You can cancel the GAP contract without
charge for a period ot 30 days from the dale ol this conlract,
or ior the period stated in the GAP conlract. whichever
period ends later.

i want the optional GAP contract Of 'T "

Buyer Sigris_ Va|ue of rade-ln" [a minus b

 

 

 

 

'A documentary fee is not an official fee. A
documentary fee is not required bv law. but

may be charqed to buyers for handling
documents relating to the sale. A
documentary fee may not exceed a
reasonable amount agreed to by the gartlas.
This notice ls regutred by |aw. ,
*Un cargo documental ng es un cargo oficiai.
La ley no extge ge se lmgonga un cargo

documental. Pero éete godrla cobrarse a los
comgradores nor el maneio de la

documentaclén en relacién con la venga, Un

51

l OTHERS ON ¥OUR BEHALF (Seiler may keep part of

 

 

 

 

 

ar o men al no ue x r una
cantidad razonable acordada gor las ganes. e.
Esga gottflcacl§n so exlge gor ley. . 'fTO
or
Vahrcle you are purchasing
veal/Make/Mode| Z_QJAZQQDQE[BAM 2599 ~ To
xl:;lv SCGTRSDWEGUOSSSSM x for .. where exceeds
¥ou have thoroughly inspected. accepted and approved °' `Trade'ln a _
ol the Vehicia lri ali rospecle. . Ounfs Pald 10
Usa tor which purchased: Your Bahalf ‘i
Personalt Farnity, or Househoid X .Tr
Busi`neas or Ccimmercial Agriculturr:ii
:Y-::::A';T:/mode| 2013/ DODGE, RAM 1500 Taxes. title foe. license tee, and any state inspection lee (except for $7.00 oi

each such inspection fee that will be retained by Setler) will be paid by Sel|er to
government agenciesl Documentary lee and deputy service lee will be retained
by Seller and the Selier may also retain parts of the insurance. service contracts.
and other charges.

VlN 1CGRR6FT9DS§46952
Year/Make/Mode| N/A
V|N N/A

 

 

 

 

 

 

This contract has 4 pages, plus any optional GAP Waiver Agreement. This is page 1. By initiating below you represent
that you have rea?`and(gree to all provisions on all pages.
Buyer’s initials ,/ Co-Buyer's initials

 

 

 

 

RETA|L iNSTALLNlENT CONTRACT

 

Ol:her important Agreements

VOUR REPRESENTAT|ONS. You promise that you have given true and
correct information in your credit application ¥ou understand that in entering
this contract we have relied on the representations you have made to us.
Upon iequest. you agree lo provide us with documents and other information
necessary to verify any item contained in your credit application

LATE CHARGE. Ycuwill pay us a late charge as agreed to iri this contract
when it accrues

RETURNED CHECK CHARGE. Vou witt pay us a returned check charge of
330 for each check that is not honored by your financial institution

FlNANCE CHARGES. We figure the Finartoe Cherge using the irue daily
earnings method as defined by the Texas Finance Code. Under the true daily
earnings method. the Flnanca Charge will be figured by applying the daily
rate to the unpaid portion of the Arnount Financed for the number of days the
unpaid portion of the Amount Financad is outstanding The daily rate is
1/365th ot the Annuai percentage Rate The unpaid portion ct the Amount
Financed does not include late charges or return check charges

HOW WE Wit.L APPLV ¥OUR FAYMENTSi We will apply your payments in
the following order1

(t ) named but unpaid Rnance charge; and

(2) to anything else you owe under this agreement

HOW LATE OR EARLV PAYMENTS CHANGE WHAT YOU MUST PAY.
We based the Finance Charge, Total of Payments. and Totai Sa|a Price as lf
all payments were made as scheduled |f you do not timely make ali your
payments in at least the correct amounl. you witt have to pay more Finaiii:e
Cherge ann your last payment will be more than your final scheduled
payment ll you make your scheduled payments earlyi your Finance Charge
will be reduced (less). if you make your scheduled payments late, your
Financa Charge will increase.

lNTEREST AFTER MATURIT\'. lf you do not pay all you owe when the final
payment becomes due, or you do riot pay all that you owe if wo demand
payment in full under this ccntracl, you will pay an interest charge on the
amount that is still unpaid The amount owed will continue to accrue hnance
charge orlnterest ai the Aririual Percentage Rate shown on Page f ofihis
contract or the highest rate allowed by law until paid in luii.

TRANSFER ClF RtGHTS. We may transfer this contrlct to another person.
That person will then have all our rights. privileges. and remedies

USE AND TRANSFER OF Tt~lE MOTOR VEHlCLE. You will not sell or
transfer the motor vehicle without our written permissionl |f you do sell or
transfer the motor vehicie. this will not release you from your obligations
under this contract and we may charge you e transfer of equity fee of 525.00.
Vou will promptly tell us in writing il you change your address ortho address
where you keep the motor vehicle You will not remove the motor vehicle
from Texas for more titan 30 days unless you first get our written permission

CARE OF THE MOTOR VEHlCLE. You agree to keep the motor vehicle free
from ali |iens, and claims except those that secure this contract `(ou will
timely pay ell laxes. fines, or charges pertaining to the motor vehicle You witt
keep the motor vehicle in good repair. You vvili not allow the motor vehicle to
be seized or placed in jeopardy cruse it illegal|y. You must pay all you owe
even if the motor vehicle is tost. damaged or destroyed if a third party takes
a lien or claim against or possession of the motor vehic|e, we may pay the
third party any cost required to free the motor vehicle from ali liens or claims.
We may immediately demand that you pay us the amount paid to the third
party for the motor vehicle ll you do not pay this amount. we may repossess
the motor vehicle and add that amount to the amount you owe. ll we do not
repossess the motor vehicie. we may still demand that you pay us. but we
cannot compute a nnance charge on this amount

AGREEMENT TO KEEP MQTGR VEHlCLE lNSURED. You agree to have
physical damage insurance covering loss or damage to the vehicle for the
term of this contract The insurance must cover our interest in the vehicle
The insurance must include oo||islon coverage and either comprehensive or
Hre, tnelt, and combined additional coverage

OUR R|GHT TO PURCHASE REQUlRED lNSURANCE lF YClt.l FAlL TO
KEEP iHE MOTOR VEHlCl.E |NSuRED. ll you fail to give us proof that you
have insurance, we may buy physical damage insurance We may buy
insurance that covers your interest and our interest in the motor vehiclei or
we may buy insurance that covers our interest only. You will pay the
premium for the insurance and a finance charge al the contract rate. |fwe
obtain collateral protection insurance we will mail notice to your last known
address shown in your lile.

PH‘(S|CAL DAMAGE lNSURANCE PROCEEDS. You must use physical
damage insurance proceeds to repair the motor vehicle. unless we agree
otherwise in writing t~iowever. ii the motor vehicle is a total loss, you must
use lhe insurance proceeds to pay what you owe ue. ¥ou agree that we can
use any proceeds from insurance to repair the motor vehicle or we may
reduce what you owe under this contract |f we apply insurance proceeds to
the amount you owe. they will be applied to your payments in the reverse
order of when they are due. if your insurance on the motor vehicle or credit
insurance doesn'i pay all you owe. you must pay whails still owad, Once eti
amounts owed under this contract are paid, any remaining proceeds will be
paid lo you

RETURNED GFTlONAL SERV|CE AND GAP CONTRACT CHARGES. ll
we get a refund on service or GAF contracts. or other contracts included in
the cash price, we will subtract it from whatyou owe. Once all amounts owed
under this contract are pard. any remaining refunds will be paid to you

APPLlCATlON OF CRED|TS, Any credit that reduces your debt will apply to
your payments in the reverse order of when they are due. unless we decide
to apply it to another part of your debt. The amount of the credit end ali
finance charge or interest on the credit will be applied to your payments in the
reverse order of your payments

SECUR|TY lNTERESTi `l'o secure all you owe on this contract and all your

promises iri ill you give us e security interest inc

- the motor vehicle including all accessories and parts now or later
ettached. and any other goods Enanced in this contraci;

¢ Ai| insurance proceeds and other proceeds received for the motor
vehic|e:

o Any GAP_ service contract or other contract financed by us and any
proceeds of those contracts and

- Any refunds of charges included in this contract for GAP or service
contracts

Thls security interest also secures any extension or modification of this

contraci. The certificate of title must show our security interest in the motor

vehicle

DEFAULT. You will be in default tf;

o You do not pay any amount when it is due;

o You break any of your promises in this agreement

. ‘rou allow a judgment to be entered against you or the coltateral: or

o You life bankruptcy. bankruptcy is filed against you, or the motor
vehicle becomes involved in a bankruptcy

ll you default we can exercise our rights under this contract and our other

rights under the |aw.

OUR RIGHT TO DEMAND PAYMENT lN FULL. |f you defaull, or we believe
in good faith that you arn not going to keep any of your promises. we can
demand that you immediately pay all that you owe We dori'l have lo give
you notice thatwe are demanding or intend to demand immediate payment of
all that you owe

REPOSSESS|ON: lt you default we may repossess the motor vehicle from
you if we do so peacefully. if any personal items are iri the motor vehiclo, we
can store them for you and give you written notice at your last address shown
on our records within 15 days cl discovering that we have your personal
items. if you do riot ask for these items beck within 31 days from the day we
mail or deliver the notice to you. we may dispose ofthern as applicable law
allows Any accessorv. equipment or replacement perl stays with the motor
vehiclel

YGUR RIGH? TO REDEEM: lf we latta your motor vehicie_ we will tell you
how much you have to pay to get 'it back, lf you do not pay us lo get the motor
vehicle back, we can sell it or take other action allowed by iaw. Your right to
redeem ends when the motor vehicle is sold or we have entered into a
contract for sale or accepted the collateral as full or panial satisfaction of a
contractl

OtSPOS|TION OF THE MOTOR VEHICLE: if you don‘t pay ustc get the
motor vehicle back. we can sell it cr take other action allowed by law. We will
send you notice at least 10 days before we soil it. We can usc the money we
getfrom selling it to pay allowed expenses and to reduce the amount you
owe. Allowed expenses are expenses we pay as a direct result of taking the
motor vehicle holding it. preparing it for salel and setting it_ ll any money is
|eft. we will pay il to you unless we must pay it to someone else lf the money
from the sale is not enough to pay all you owe, you must pay the rest of what
you owe us plus interest ll we take or sell the motor veit|c|e. you will give us
the certiGcate of title and any other document required by state law to record
transfer of title.

COLLECT|ON COSTS: |fwe hire an attorney who is not our employee lo
enforce this contract. you will pay reasonable altorney's fees and court costs
as the applicable law altows.

CANCELLATION OF OPTlDNAL GAP AND SERVICE CONTRACTS: Thls
contract may contain charges for GAP or service contracts or for services
included in the cash price. lfyou default, you agree thatwe can claim
benefits under these contracts to the extent allowable and terminate them to
obtain refunds of unearned charges to reduce what you owe or repair the
motor vehicle.

LEGAL LlMlTATlONS ON OUR RIGHT$: if we don`t enforce our rights
every time, we can still enforce them tater. We will exercise all of our rights in
a lawful way. You don't have to pay finance charge or other amounts that are
more than the law allows This provision prevails overall other parts of this
contract end over all our other acts.

"TRADE-lN" AND DOWNPAVMENT. You promise that you own and have
valid title tc any vehicle you sold to us as a "Traoe»|n." You represent that
any `Trede~iri“ vehicle is free from any lien or security interest except as you
have disclosed lo us in writing \rou promise that you have made the
downpayment shown in the itemization ofAmourii Financed on Page t of this
contract and that you have hot borrowed rl.

GOMMUNlCATiONS. You agree that we may monitor and record telephone
calls regarding this contract. \'ou expressly consent that we may contact you
(by cails. emails. text messages or other electronic messages) for any
purpose related to this contract by any means. including but not limited to the
use ol prerecordedfariincial voice messages or automatic telephone diaiing
devices Your express consent applies to any arnett addresses or telephone
numbers we obtain or you provide in any manner and al any tirne, including
email addresses or cellular telephone numbers for which you may incur voice.
data or other charges.

APPLlCABLE LAW. Federel and Texas law apply to this contract

 

Thls contract has 4 pages, plus any optional GAP Waiver Agreement. Thls is page 2. By initiating below you
represent that you have read and agree to all provisions on atl pages.

Buyer’s friitla|s b

Co-Buyer's lnitlals

 

 

 

minute osios.'zeisizazpm isii RETA\L iNSTALLMENT CONTRACT
Other important Agreements

ARBiTRAT|ON PROV|S|ON

Thls Arbiiration Provision describes when and how a Ciaim inclined below) shall be arbitratedl Arbilration is a way of resolving disputes before one or

more neutral persons instead of having a trial in court before a judge and/or jury. By signing th s Contractl you eng y@ eggs to §§ h_gund by the

terms of this Arbliration Frovlslon.

 

For purposes cf this Arbiiration Provision, references to “we." “us" and "our' mean the Seiler, including its respective subsidiaries affiliates agents.
employees and ofhcers_ or anyone to whom the Seiler transfers its rights under the Contract
lF YOU OR WE CHOOSE ARBHRAT|ON. THEN ARBITRAT|ON SHALL EE MANDATORY, AND:

. ANY CLA|M WlLL BE DECIDED BY ARB|TRATION AND NOT |N COURT OR B\" A JURY TRlAL.

o D|SCOVERY AND RIGHTS TO APPEAL ARE LlM|TED BY THE ARSITRAT|ON RULES OF THE ARBiTRATION ADMlN|STRATOR.

s YOU GlVE UP YOUR RiGHT T0 PARTIC|PATE AS A REPRESENTAT|VE OR MEMBER OF ACLASS |N A CLASS ACTION ("CLASS
ACT|ON WA|VER"}.

‘ OTHER RlGHTS THAT YOU OR WE WOULD HAVE lN COURT MAY NOT BE AVA|LABLE |N ARBtTRATlCN.

a. What Cialms are Covered. A "Ciairn" is any cteim, dispute or controversy between you and us that in any way arises from or relates to this
consumer credit saie, the purchase you are Unancing by way of this Contraci, the Vehic|e and related goods and services that are the subject of the
purchase and this Contraot, or the collection or servicing of this Contract¢ including but not limited to:

¢ initial ciaims. couriterc:iairr\sl cross-claims and third-party ciaims;

c Disputes based on contract, tort. consumer nghts, fraud and other intentional torts (at law or in equity, including any claim ior injunctive or
declaratory relief);

v Oisputes based on constitutional grounds or on |aws. regulations. ordinances or similar provisions; and

¢ Disputes about the validiiy, enforceability. arbitrability or scope of this Arbitratiori Provision or this Contract, subject lo paragraph (t) of this
Arbitraiion Provision.

b. commencing Arhitration. Either you or we may require any Ciaim to be arbitrated by first sending to the other party. by codified mait, a written
notice of dispute (“Noiice'). Thls Noiice shall (1) describe the nature and basis of tha Ciaim and (2) set forth the specihc relief sought ll we do not
reach an agreement to resolve the Ciaim within 30 days after the Notice is roceived, you or we may commence an arbitration proceeding

Arbilrati on of a Ciaim must comply with this Arbitration Provision and the applicable rules and procedures of the arbitration Administraior. Arbiiration is
not mandatory for an individual Ciaim that you or we may choose to bring in small claims court or the staia’s equivalent couri, ii any. if that Ciaim is
transferred. removed or appealed to a different couri, you or we then may choose arbitration

c. Choosing the Administrator. ll you initiate the arbitration proceedino. vou may choose either oi the following arbitration Administrators: (1)
American Arbiiration Association. 120 Broadwav, New York. NY 10271. or [2) JAMS. 1920 Main Streei. Suite 300. lrvi`ne.
CA 92614. The Administraior you choose will have rules that apply to the proceeding important information
regarding the arbitration process and more complete information regarding arbitration procedures may be found at either Administrator's websito. if the
Adminisirator you choose is unable or unwilling or ceases to serve as the Administralor. you or we may choose the other Administrator. if both
Administratcrs are unable or unwitting or cease to serve as the Adminisirator, you or we may choose another Administrator, subject to the other`s
approval. in all mses. any arbitrator must be a lawyer or a retired judge with al least 10 years of legal experience if we initiate the arbitration
proceeding we will give you 20 days to choose the Administrator. lf you do not choose the Administrator within that timel we will choose one for you.
No matter which Admlnisirator is chosen, you shall have the right to be represented by an attorney of your own ohoosing, subject to any limitations in
the Adrninistraior‘s ruies.

d. Choosing the Location. Any arbitration hearing that you attend must take place at a location reasonably convenient to your residence

e. Faying for Arbliration. Each Adminisirator charges fees to administer an arbitration proceeding This may include fees not charged by a court.
When you choose an Administrator, you should carefully review the fees charged by the Administraior. The fees and costs of any arbitration, including
any initial filing fees, shall be paid in accordance with the rules and procedures of the Administrator. Each party must pay the expense of that party's
attorneys experts and witnesses regardless of which party prevails in the arbitrationl unless applicable law or the Administrator‘s rules, procedures or
Standards provide otherwise

t, Class Action Watver. You give up your right to participate in a class action. Thls means that you may not be a representative or member
of any class of claimants or act as a private attorney general in court or in arbitration with respect to any Ciaim. Further. unless both you and
we agree otherwise ina arbitrator may not consolidate more than one persons Ciaim or Ciaims. Nolwilhsianding any other part of this Arbilration
Provision, the validity and effect of the Class Actlon Waiver must be determined only by a court and not by an arbitrator. if a court limits or voids the
Class Action Waiver, then this entire Arbitration Provision (except for this paragraph) will be null and void,

g. Right to Dlscovery. The parties shall have the right to discovery of non-privileged information and documents relevant to the Ciaim, subject to the
rules and procedures of the Administrator.

h. Arbltraiion Resuit and nght of Appeat. Judgment upon the award given by the arbitrator may be entered in any court having jurisdiction in
response to a timely request from either party, the arbitrator must provide a brief written explanation of the basis for any award. The arbitrators
decision is final and bindingl except for any right of appeal provided by the Federal Arbitration Act. Any party can appeal the award to a three-arbitrator
panel administered by the Adminislrator` which must reconsider any aspect of the initial award requested by the appealing pariy. Reference in this
Arbiiration Provision to the "arbitratcir“ means the panel of arbitrators il an appeal of the arbitrators decision has been iaken. Subject to applicable law.
costs of such an appeal will be borne by the appealing party regardless of the outcome of the appeal. unless applicable law or the Adrninistralor's rules
provide otherwise However, we will consider any good faith, reasonable request for us to pay all or any part of those fees if you are the appealing

party.

i. Governing Law. Thls Arbitration Provislon is governed by the Federai Arbitration Act and not by any state arbitration law. the arbitrator must apply
applicable statutes of limitations and claims of privilege recognized at law, and applicable substantive law consistent with the Federai Arbitration Aci,
The arbitrator is authorized to award ali individual remedies permitted by the substantive law that would apply if the action were pending in court

i. Ruies oi' interpretation Thls Arbliraiion Provision survives the repayment of ali amounts owed to us. the transfer of the Contract and any
bankruptcy by you. to the extent not inconsistent with applicable bankruptcy iaw. E>icept as provided in paragraph (i), it any part of this Arbiiratior\
Provision is determined to be invalid or unenforceable this Arbitration Provision and the Contract will remain enforceable iri the event of a conflict or
inconsistency between this Arbiiration Provision and the applicable arbitration rules or the other provisions of this Contract or any other contract
between you and us, this Arbitration Provision will govern

 

This contract has 4 pages, plus any optional GAP Walver Agreement. Thls is page 3. By initiating below you
represent that you have read and agree to all provisions on ali pages.

Buyer‘s initials C/L Co»Eluyer's initials

 

 

 

 

 

RETA|L lNSTA_LLMENT CONTRACT

Other lmponant Agreements

 

 

NO LIABiLlTY INSURANCE iNCLUDED

THlS CONTRACT DOES NOT |NCLUDE iNSURANCE COVERAGE FOR PERSONAL LiAB|L|TY AND
PROPERTV DAMAGE CAUSED TO OTHERS.

 

 

 

PROFERTY lliiSURANCE: You must keep the collateral insured against damage or loss in the amount you owe. You
must keep this insurance until you have paid all that you owe under this contract ¥ou may obtain property insurance
from anyone you want or provide proolr ot insurance you already have. The insurer must be authorized to do
business in Texas. You agree lo give us proof of property insurance You must name us as the person lo be paid in the
event of damage or ioss.

voun iNsuRANcE lNFoRMA'rloN

l_lEN|-lOLDER/LOSS-PAVEE Santander Consumer USA leURED'S NAME CAN|ERON L BURRELL
PHYSICAL DAMAGE DEDUCTiBLES ~ COMPREHENS|VE $ SO0.00 ___ COLLiS|ON $ __500.00

lNSLlRANCE coMPANY USAA

Pol.lcv NuMBER. 7 __M EFFEciivE DATEQ§/09/2015 __ ExPlRATioN DATE jg[JQ/?_Qj§
lNSURANCE AGENi' NAME USAAAGENT TELEPHONE NuMBER _

`/ou agree thai you have or will obtain tha required insurance coverage as shown above and you acknowledge that ii\is is required by the

 

 

Lagreernent To Kcep Vehic|e insured seclion on Page 2 ol this contract

USED CAR BUYERS GUiDE. THE lNFORMATlON YOU SEE ON THE WlNDOW FORM FOR TH|S VEHiCLE lS PART OF
TH|S CONTRACT. lNFORMATlON ON THE WiNDOW FORM OVERRlDES ANY CONTRARY PROV|S|ONS lN THE
CONTRACT OF SALE.

SFANISH TRANSLATiON: GUiA PARA COMPRADORES DE VEHiCULOS USADOS. LA iNFORMAC|ON GUE VE EN EL
FORMULAR|O DE LA VENTAN|LLA PARA ESTE VEHICULO FORMA PARTE DEL PRESENTE CONTRATO. LA
lNFORMAClON DEL FORMULARlO DE LA VENTANtLLA DEJA SiN EFECTO TODA DiSPOSlClON EN CDNTRAR|O
CONTEN|DA EN EL CONTRATO DE VENTA.

 

The following notice applies only to purchases primarily lot personal lamily. or household purposes

NOT|CE: ANY HOLDER OF THIS CONSUMER CREDiT CONTRACT lS SUBJECT TCi ALL CLA|MS AND DEFENSES
WH|CH THE DEBTOR COULD ASSERT AGA!NST THE SELLER OF GOODS OR SERVICES OBTAlNED PURSUANT
HERETO OR WlTH THE PROCEEDS HEREOF. RECQVERY HEREUNDER B\’ THE DEBTOR SHALL NOT EXCEED
AMOUNTS PA|D B¥ THE DEBTOR HEREUNDER.

 

SELLER'S DlSCLAIMER OF WARRANT|ES. UNLESS THE SELLER MAKES A WR|TTEN WARRANTY, OR ENTERS
iNTO A SERVICE CONTRACT WiTHlN 90 DAYS FROM THE DATE OF THlS CONTRACT, THE SELLER MAKES ND
WARRANTiES, EXPRESS 0R lNlPL\ED, ON THE MOTOR VEH\CLE, AND THERE WlLL BE NO iMFLlED WARRANTlES
OF MERCHANTAB|L|TY OR OF FlTNESS FOR A PAR`¥'|CULAR PURPOSE. TH\S PROV|S|ON DOES NOT AFFECT ANY
WARRANT|ES COVER|NG THE MOTOR VEHiCLE THAT THE MOTOR VEH|CLE MANL|FACTURER MAY PROV|DE.

 

VEHiCLE RETURN POLiCY. You may return the vehicle to Cari\/iax for a refund within 5 calendar days if the condition of the
vehicle does not change Thls policy only applies lo used vehicles

 

 

 

iNTEGRATlON AND SEVERAB\L\'N CLAllSE. Thls contract contains the entire agreement between you and ua relating to
the sale and financing of the vehiclel it any parth this contract is not valid, all other parts stay valid.

Any change to this contract must be in writing, Both you and we must sign it. No oral modifications lo this contract are

binding
Buyer __éA/Mt.r- i M Co'Buyer

 

 

 

 

CONSUMER WARNING: Notice to the buyer-»-Do not sign this contract before you road it or if lt contains any blank
spaces. You are entitled to a copy of the contract you sign. Under the law, you have the right to pay off in advance
ali that you owe and under certain conditions may save a portion of the finance charge. You will keep this contract to
protect your legal rights.

 

Thls contract has 4 pages, plus any optional GAF Walver Agreement. This is page 4. By signing below you
represent that you have read and agree to the terms on alt pages of this contract, including the arbitration provision
on page 3. ¥ou acknowledge receipt of a completed copy of this contract and conhrrn that before you signed it you
were tree to take it and review it.

Saliar c x ute u erer al Buyer'sSignature Qn/Mim cl &M

 

By A t /\l\ 3 Co-Buyer's Sigr\ature
.\_f

Tl'liS CONTRACT lS NOT VAL|D UNT|L YOU AND WE SlGN lT.

 

ASS\GNMENT
Se|ier hereby salis. assigns and transfers to _§§ntand§r Consun'ief USA (Assignee) lhis contract all

ohi\galtans cl Buyer and Co-Buyar hereunder. all rights, powers, and ptivilegea heroin given to §a|ier.and all right title:ari_l:i"inletaat ot Sellar in and to the
property securing this contract lt on the date of this assignment there is in affect a Daalcr Agreemeni between Seiler and Assignea pertaining to the sale of

contracts to Assign byS l sale and assignment oi this contract to Assignea is made subject to all the terms and conditions cl that Dea|ar Agreemani.
Seller/Assignol fl ` /

\../ \ ’ .
care May 09, 2015 me 121 )Qt`
\

 

 

 

 

EXHIBIT B

 

::“§\
:in, fan

vi \\
sims 3.11£

\_‘ u.~v

l`”'?/

Upon sale of this vehicle, the purchaser must apply for a new title within 30 days unless the vehicle is
purchased by a dealer. Untll a new title is issued, the vehicle record will continue to reflect the owner’s
name listed on the current tit|e. 'SEE BACK OF TAB FOR ADDlTlONAL lNFOFll\/lATlON.

\/\

\ \

SANTANDER CONSUMER USA

PO BOX 96 1288

FORT WORTH, TX 76161

/

DETACH HEFlE

VEHICLE lD N'nF|CATlON NUMBER

MFG CAPAC|TY
lN TONS

PREV|OUS OWNEF\
CARMAX AUTO SUFERSTORES

\ OWNER

cAMERoN LAMAkR'BuRRELL
8323 NoRcREsr nR
coNvERsE, Tx 78109

X

. YEAB noon

306TR DT7E6270356 2014

WE|GHT

5000

,/

AW
z
\

x$:
ee@w§

MAKE oF vEHicLE eonv s'rw.£
DOD G P K

TlTLE/DOCUMENT NUMBER UK¥E TITLE |SSUEO

o15353421?0150;o3 06/24/2015:'

UCENSE NUMBER

ODOMETER F|EADIN

29969

REMARKLS)

ACTUAL MILEAGE

_..~

»€§'“,. ,_,_ __ .-.1\;,~ _
F._e ;l;; ¢;w
\‘:/erwq

,,}`

F-'r\
. . »z

 

S|GNATURE OF GWNEF| OR AGENT MUST BE lN |NK

 

|NFORM.AT|ON'ON A C€Fl'|'lFlCATE OF TlTLE.

 

UNLESS OTHERWlSE AUTHOR|ZED BY LAW IT 58 A V|GLAYION OF STATE LAW TO SIGN
THE NAME OF ANOTHF.R PERSON ON A CEFmFlCATE OF TIT\.E 08 OTHERMSE GlVE FALSE

 

 

n

/
1

DN`E GF L|EN

/

1_sr LreNHoLbER

/

05/09/2015 sANTANnER coNsuMER usA § ‘“““m”@
Po Box 9612
FT woRTH, Tx 876161

DATE OF LIEN

DATE OF UEN

2ND ENHOLDEH
/“

 

 

lT lS HEREBY CEHTlFlED THAT THE FERSGN HEREIN NAMED |S THE OWNER
CF THE VEH|CLE DESCR|BED ABOVEWH|CH lS SUBJECT TO THE ABOVE LlENS.

 

 

RlGHTS OF BUNVIVORSM|P AGREEHENT
WE. THE MARR|EB PER$ONS WHOSE SIGN.ATUHES APPEAR HEREKN. HEF|EBV
AGR£E THAT T'HE OWNERSHIF’ OF THE VEH|CLE OESQRIBEU ON THlS
CEF\T`|F¥CATE OF T|Tl£ SHALL FROM TH|S DAY FOHWARD BE HELD JC(N'|’LY,
AND|NTHE€VF.NTOFDEATHOFANVCFTH`EPERS°NSNMED|NTHE
AGREEMENT. THE OWNEHSWF QF THE VEHIGLE SHALLVEST |N THE SURVZVDR(S)

 

AUTHOR\ZIED AGENT

2ND LlEN RELEASED

BV
\ AU IHOH|ZF.D AGENT

3R.DL|EN BELEASE°

 

S|GNATURE

 

S|GNATURE

 

S|GN.ATUHE

DO NQT ACCEP'T TlTLE SHOW|NG ERASURE, ALTERATION, OF| MUTlLATlON.

 

 

"- - _ _

Whenever you sell or trade\in a vehicle, be sure to protect yourself by filing the Vehicle Transfer
Notlfication oniin at i' he notification removes your responsibility for anything the
buyer might do with the vehicle. lt’s treat ‘ i, \ l

You ONLY have 30 days to submit the Vehicle Transfer Notlficatlon from the date you sell or
trade in the vehicle to remove your liability.

Before you buy /do a Tit|e Checl< For more\information, go to md click o"n the “Title
Cheok“ icon. 5 , \

t \ - l

3 l ' \ il ;‘

§§ . - .._\ / \ ,

ii

\ .
` vii /

 

WHEN VEHICLE IS SOLD, TI'I'LE H°LDER MUST AS$|GN AND FURN|SH TH|S TlTLE l|IDlCAT|N(l

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

.
E
.
l A DATE 0|-' SALE 10 THE PUHCHASE|! W|I° MUS¥ l-'ILE APPL|¢ATIQN W|TH GQUNTV TAX
l ASSESSOR¢C°|.LECTCR Wl‘l'|'llN 30 DAVS 1'0 AV°|D PENALTV.
.
l > FEBERAL AND STATE LAW REQ¢I|RES 1HA'l’ you STATE THE IllLEAtlE fN toNnEc'ft°N W¢TN ¥NE TRANSFER 0F
: o\t|NERSHlP. FA|LURE 1'0 c¢>MPLETE OR PR°V|D|NG A FALSE STATEMERT MA¥ RESULT IN FlNES AND/011 lMPRlSONIIENT.
: . The undersigned hereby candies that die vehicle described ln this tide ls free and clear ot all lle'ns. except as noted herein, and has been transferred to the following printed name and address
l , ~' » z ` 5
l ' ,
5 li- Name of Purohaser §`treet ‘ Clty Stete le
} § w l certify to the best of my knowledge that the odometer reading le the actual mileage of the vehicle unless one of the following statements ls checked:
§ § d >. ` i , ''''' _ ,~. Ci 1 The mileage stated is |n excess of its mechanical |imite.
g z F t _ _ mg REAQWG(N¢, T.,,iy,,) f.'.i 2. The odometer reading la not the actual r`nileaga. WAFlNiNG- ODOMETER DlSCFlEPANCY.
§ ..Q u_ t Date of 4 l .' ‘~ a a _ l t h
' (£ 0 Saie ‘ , , »
: <b Signeture of Seller/Agent ` 1 ‘ , ~ Pnnted Name teams as signature) ` ' 0
{ n l am aware ot the above odometer certification made by the seller/agent ' ., ° ' z ,, » , “ , °
' » .‘
, /, -_ a . ~ c o '. l t . a
. _, t
§ Slgnature of Buyer/Agent _ Prlnted Name (sama as elgnature}
§ ` c {l'he undersigned hereby certifies that the vehicle described in this title le free and clear of all liens except as noted harein, and gas been transferred to the following printed memo end eddres(s.
2 §§ . - n » '» .i v . = ~ a
§ up ¢Name of Purchaser Street. ~ > ¢ ¢~ Clty ~ , ' Sfa&e ' , .,(Zip a `
l § 5 t certify fo the _best of my knowledge that the odometer rea"ding is the actual mll’eag`e of the vehicle unless one of the following=s'iatéments is chaciged:
: é,z ‘ l ` , . ` _ " `_ ill 1. The mileage stated is in excess of its mechanical ltriilte .,
E / m O :.; ' __ _; managing mo retrial d ,. . ill 2. The odometer reading le not the aotu"al mileage WARN|NG~ OI)CMEIER DlSCREPANCY.°
t im ¢I Date of ~ ri g t oggim
.' ”< 5 , Sale '> n ~ ` n v
g W .< 9 ` ‘ f ~" ' ` v , ‘ Deaier'e Name, `° ` ~ ` j l ` a , b ° '
: v m . c it 0 \ ' “ ' \- ' l ° ° a ' ° q " “ q ‘ 4 6 0 o
§ *r/_J.,o ' Agent’e Slgneture , Prlnted Name (same as slgriatura) o ,, °
l ga l am aware of the above odometer certification made by the seiler/agents v . o » . ( y . ,.
2 u.. t , " . ' ° . ’ . ' l ,
' 0 ' t » v
l n ,, , , Signafure of BuyerIA_gent a ` , , 1 " _ Pilntect Narno (eame as elgnatura) , ° ` 0
§ :}_ The undersigned hereby certifies't!iatithe vehicle described in this title is free and clearef ell llerois. except ee noted nemln. and lies been transferred tn the following printed name and §ddre§s.
: uzi t , , 1 t . t o ’ 5 , s
1 § Na£ne of Purohaser q Street o = . Gity , Stata ii a d Zip o
§ Z 5 l certify to the best of my knowledge that th_e odometer reading le the actual mileage of the vehicle unless one ol the following statements is checkeg:
g Q'z t .‘ ' ' .,, ‘ CJL. The mileage stated is in excess of its mechanical limits.
;,_ ` g O ' i:i 2 'nia o‘d'omeier reading re nut the witter miieag¢» wArtNiNe- oooME'rEFi DisoFtEP'ANcr/.
{ § tr 5 d Dealer o
- ’lU , ° ' d . n ° », a .\ , » “ y ° a
' m _l , . t f o . \ 0
z g § , i» .,~ ' _ L Deaier‘e Name l a , _, `
, .
i (z) a > ° °' Agent's S|gnature ‘ ° c l z ` Pnnim Name teams as signatuie)
§ 0 l am aware of the above,odometer certification made by the eeli`er/agent. o ' , o n d n v v n
l w “
:’ : ms .. : ' °
: q §ignam¢¢ qt BuyaHpTgant a f ,/ , o t s printed Name (eame ae algnatuie) , - v
` . .
5 The undersigned hereby certifies that the vehicle described iii this tide is free and clear of all llens, executes noted herein, and has been transferred to the following printed name end address
, , . . o ` v ` t
i , , // ` v . , 4 o . ' o ~
: 5 ‘
i l.Ll Name of Purchaser Street . Clty State th
: § 5 el certify to the best of my knowledge that the odometer reading is the actual mileage of fha vehictp unless one of the following statements is checked:
l__ § z > l _ ;. _ __ -;. .~~ -.~.. ..~. - .....a_,. . w Clt. The mileage stated' is ln excess of its mechanical llmits. _*
E ‘7, O __` )) ,. .3 v gm gwinn (Nq army _ t Cl 2. The odomeief reading is f\¢i\ me adlfés mil€age. WARN{NG- CDOMETEh DlSCHEPANCY.
l 335 ’[s>:ligoi ° t 1 ° t t " ° ‘ a - Baalero a a
E_"i m § / Deaier's Name 1 y
t j a . ` s », q ¢ , r,
1 § 0 wants Sgnam o ' _' Prlnted Name (een{a as al/gnafure) d a
§ ,f f am aware of the abdve odometer codification made by the seller/agent z (. " j ° ,
i i- . h , » c a s s
l ' `
E~__ 0 t v _ Srgnamm or §m!e,/AM! c a o h 0 Pdnted Name leame ea signature) o a a
§ § usurioan ro es neceitoi§n mo snowii oii uaw nrua: ,. ~ ~ ` . . n o
1 j .1ST L|EN fN FAVOR 0F (NAME 5 ADDRE”SS) ° ' '1 ' § ' g t E'
ii v ,

 

